05/15/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0111



                                        DA 20-0111
                                                                                  FILED
JACOB SMITH,                                                                      MAY 1 5 2020
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme
            Plaintiff and Appellant,                                                         Court
                                                                               State of Montana



      v.                                                             ORDER

BREANNE DAVIS,

            Defendant and Appellee.



       Appellant has filed a motion for a 60-day extension of time to file his opening
brief in the referenced matter. Good cause appearing.
      IT IS ORDERED that the Motion for 60-day Extension is GRANTED. Appellant
has until July 6, 2020, within which to file his opening brief.
      DATED this 15-41- day of May,2020.
                                                  For the Court,




                                                                  Chief Justice